DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

     Applicant’s amendment, filed 10/20/2020, has been entered.

     Claims 2 and 11 have been amended.

     Claim 20 has been added.

     Claim 1, 3-5, 8-11, 13-15 and 18-20 are pending.

     Claims 2, 6, 7, 12, 16 and 17 have been canceled previously.

     As indicated previously, applicant’s election of the species directed to the combination of a C3aR antibody and a C5aR antibody, neither of which is conjugated to a targeting moiety for treating SLE in the Election Requirement, filed 08/15/2018, has been acknowledged.

     Claims 1, 3, 4, 8-11, 13, 14 and 18-20 are under consideration as it reads on the elected species.  

     Claims 5 and 15 have been withdrawn from consideration as being drawn to non-elected species.

3. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 10/20/2020. 

    The rejections of record can be found in the previous Office Actions, mailed 01/20/2018, 03/14/2019, 08/23/2019, 09/25/2019 and 04/20/2020.  

4.  As noted previously, the effective filing date of the instant claims is deemed to be the filing date of the instant application USSN 15/179,540, filed 06/10/2016.  

      Priority application USSN 62/173,657, filed 06/10/015, does not provide sufficient written description for claims drawn to the methods of treating a B cell mediated disorder / SLE in a subject in need thereof comprising administering to B cells of the subject at least one agent that inhibits C3aR and/or C5aR signaling of the B cells as broadly recited in the independent claims as well as limitations recited in the dependent claims 


     A claim as a whole has only one effective filing date.
     See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997)
     35 USC 120 / 119(e) requires an applicant to meet the disclosure requirement of 112, first paragraph, in a single parent application in order to obtain an earlier filing date of individual claims. 
    Under 35 USC 120 / 119(e), a claim in a U.S. application is entitled to the benefit of the filing date of an earlier filed U.S. application if the subject matter of the claim is disclosed in the manner provided by 35 USC 112 in the earlier application.  See MPEP 201.11. 
    If applicant desires priority prior to 06/10/2015, applicant is invited to point out and provide documentary support for the priority of the instant claims.  
     Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. § 112, first paragraph. 

    Applicant’s remarks, filed 02/20/2019, did not disagree with effective priority indicated herein.

5.  As indicated previously, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Applicant should restrict the title to the claimed invention.

6. The following is a quotation of 35 U.S.C. 112(b):
     (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7. New Ground of Rejection.,

    Claims 8-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Claims 8-9 and 18-19 are indefinite in the recitation of “further comprising administering to the B cells a C3a antagonist and a C5a antagonist”, because it is not clear whether claims 8-9 and 18-19 should be withdrawn from consideration and/or whether the recitation of claims 8-9 and 18-19 indicates that the claims read on combination therapy or not combination therapy,

      While applicant elected anti-C3aR antibodies and anti-C5aR antibodies,
       the recitation of further comprising reads on administering multiple agents other than the election of anti-C3aR antibodies and C5aR antibodies.

      Anti-C3aR antibodies and anti-C5aR antibodies can serve as antagonists of C3a / C5a as well as antagonists of C3aR / C5aR.
 
not clear claims 8-9 and 18-19 are separate steps and additional antagonist from independent claims 1/11 
     OR
     whether claims 8-9 and 18-19 further define the antagonists recited in claims 1/11. 

     If claims 8-9 and 18-19 are intended to read on further comprising of C3a antagonists and C5a antagonists as additional antagonists to the elected species anti-C3aR antibodies and anti-C5aR antibodies,
      the claims 8-9 and 18-19 will be withdrawn from consideration as being drawn to non-elected species.

      The claimed methods have been prosecuted on the basis of the election of the species of anti-C5aR antibodies and anti-C3aR antibodies and have not been prosecuted on the basis of “further comprising” other agents (additional C3a antagonists, C5a antagonists) and steps in view of the Election of Species.

     The methods are indefinite and unclear in their recitation encompassing the “limitations” above.

    One of ordinary skill in the art would not be reasonably apprised of the metes and bounds of 
the invention. 
      The claims should particularly point out and distinctly claiming the subject matter what the applicant regards as his invention. 


      Applicant is required to clarify the metes and bounds of the claims and to amend the claims, if it would clarify the claims with respect to the recitation of further comprising.

      Applicant is reminded that the amendment must point to a basis in the specification so as not to add any new matter.  See MPEP 714.02 and 2163.06.

8.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 1, 3, 4, 8-11, 13, 14 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

     Applicant's arguments, filed 10/20/2020, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

    Applicant’s arguments and the examiner’s rebuttal are the same of record / herein for clarity and convenience.

     that the compliance with the written description requirement to allow persons of ordinary skill in the art to recognize that possession of the invention will necessarily vary depending on the context, that there is no per se rule an adequate written description of an invention that involves a biological macromolecules must contain a recitation of a known structure,
     characterizes Amgen, MPEP, Written Description Memo, MPEP 2163 as merely eliminated reliance upon an antigen when describes an invention and does not negate the guidance of MPEP 2163 that a detailed disclosure is not needed for what is conventional or well known to one of ordinary skill in the art,
     that applicants not claiming novel antibodies for use in the claimed methods (Ambati),
     that the present invention is not directed to new antibodies binding to C3aR and C5aR for use in the claimed methods for use (e.g., see paragraphs [0003]-[0005], [0124]-[0127], [0048], [0078])
     in addition to previously cited patents and publications (e.g., Ames, Mocco, U.S. Patents 5,480,974; 6,723,743; 6,777,422; 6,884,815; 7,148,225; 7,186,734; 7,291,621; 7,429,666; 8,007,767; 4,692,511; 5,807,824; 6,821,950; and 7,919,459;
     including newly added references drawn to Anti-C3aR (H-300 SC-20138, used for detection of C3aR Santa Cruz Biotechnology) anti-C5a R1 (Mab3648 used for detection of human C3aR1; R&D Systems); Review of sever vaso-occlusive retinopathy in SLE and the APL Syndrome; Clin Exp Ophthalo 2004 Feb 32(1)(87-100. Doi: 10.1046/j.442-9071.2004.007766.x.; Abstract ONLY); MacKay (US 2005/0244406); Kjaergaard (US Patent No. 8,613,926; Mab3648); and Whitfel (WO 2009/103113 disclosing other anti-C5aR antibodies),
     that as these C3aR and C5aR antibodies and antibodies are well known in the art, one skilled in the art would have recognized that applicant was in possession of the claimed methods, even if every nuance of the claims such as structural features of these previously known antibodies is not explicitly described in the specification (MPEP 2163(II)(A)(3)),
      that the present invention is not directed to novel antibodies and uses known antibodies to inhibiting C3aR and c5aR signaling of B cells, such structural features would already be known in the art and are not needed for adequate written description of the claimed methods   
      arguing that the examiner has not met the initial burden of presenting evidence or reason why a person skilled in the art would not recognize the written description of the claimed methods using known antibodies, where the rejection ignores that the antibodies and antagonists were known in the art and used in a novel method,
      and given that the specification provides examples of C3aR antagonists and C5aR antagonist that are well known in the art and applicant has shown that inhibiting C3aR/C5aR signaling in B cells can inhibit activity, growth, proliferation and antibodies production of the B cells which ameliorates B cell mediated pathologies that those skilled in the art would recognized that applicant was in possession of the claimed methods of inhibiting B cell activity in B cells with C3aR antagonists and C5aR antagonists;
     the following is noted.


    Note that applicant has not provided these documents on an Information Disclosure Statement.      

     Note that paragraphs [0047] and [0077] of the instant specification discloses antibodies / antagonists directed to C5aR and C3aR.
     However, the specification as filed does not appear to sufficiently describe any particular antagonistic anti-C5aR antibodies or antagonistic ant-C3aR antibodies.

[0047] Examples of antibodies directed against C5, C3, C3a, C5a, C5aR, C3aR, C5 convertase, and/or C3 convertase are known in the art. For example, mouse monoclonal antibodies directed against C3aR can include those available from Santa Cruz Biotechnology, Inc. (Santa Cruz, CA). Monoclonal anti-human C5aR antibodies can include those available from Research Diagnostics, Inc. (Flanders, NJ). Monoclonal anti-human/anti-mouse C3a antibodies can include those available from Fitzgerald Industries International, Inc. (Concord, ME). Monoclonal anti-human/anti-mouse C5a antibodies can include those available from R&D Systems, Inc. (Minneapolis, MN).

[0077] Moreover, it will be appreciated that other antibodies, small molecules, and/or peptides that reduce or inhibit the formation of C5, C3, C5a, C3a, C5 convertase, and/or C3 convertase and/or that reduce or inhibit interactions C5a and/or C3a with C5aR and C3aR on the cells expressing C3a receptor (C3aR) and C5a receptor (C5aR) can be used as a complement antagonist in accordance with the method described herein. These other complement antagonists can be administered to the B cells at amount effective to inhibit a B cell response. Examples of such other complement antagonists include C5aR antagonists, such as AcPhe[Orn-Pro-Dcyclohexylalanine-Trp-Arg, prednisolone, and infliximab (Woodruff el al,. The Journal of Immunology, 2003, 171: 5514-5520), hexapeptide MeFKPdChaWr (March et al., Mol Pharmacol 65:868-879, 2004), PMX53 and PMX205, and N-[(4-dimethylaminophenyl)methyl]- N-(4-isopropylphenyl)-7-methoxy-l,2,3,4-tetrahydronaphthalen-l- carboxamide hydrochloride (W-54011) (Sumichika et al., J. Biol. Chem., Vol. 277, Issue 51, 49403-49407, December 20, -19- 2002), and a C3aR antagonist, such as SB 290157 (Ratajczak et al., Blood, 15 March 2004, Vol. 103, No. 6, pp. 2071-2078). [0078] In some embodiments, the agent that inhibits at least one of C3aR and/or C5aR signaling in B cell may be used to treat disease conditions characterized by aberrant or unwanted B cell response or functioning, such as aberrant or unwanted B cell activation and/or proliferation. Without limiting embodiments described herein to any one theory or mode of action, conditions which may be treated in accordance with the methods described herein include, but are not limited, autoimmune conditions, acute and chronic organ rejection and B cell neoplasias. 

    Appellant does not identify “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus in the specification as filed. 

      Other than relying upon providing various references and citations (e.g., patent and non-patent literature / references),
      applicant has not provided any IDS in the instant application.

       Applicant has the burden to explain the data of evidence as it applies to the rejection of record.

    With respect to 37 CFR 1.132, when any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.  


      The specification  has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclose correlation between function and the structure of by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the genus of antagonistic antiC3aR antibodies or antagonistic ant-C5aR antibodies in methods of inhibiting B cell activity in a subject having a B cell mediated disorder , effective to inhibits C3aR and C5aR signaling of the B cells, wherein inhibition of C3aR and C5aR signaling of the B cells inhibiting at least one of the activity, growth, proliferation and antibody production of the B cells, a method of inhibiting B cell activity comprising administering these known antagonist to inhibits C3aR and C5aR signaling of the B cells inhibits at least one of the activity, growth, proliferation and antibody production.
 
    Applicant has failed to describe structural features common of members of the genus anti-C5aR antibodies and anti-C3aR antibodies having the functional characteristics encompassed by the claim methods that would allow a skilled artisan to distinguish antibodies compassed by the claimed languages from other antibodies.

     This failure applies to various references and citations relied upon by applicant’s arguments in that applicant has not provided the structure-function correlation of the referenced anti-C5aR antibodies and anti-C3aR antibodies having the functional characteristics encompassed by the claim methods 

     It is noted that applicant’s Example disclosed in paragraphs [00134]-[0127] of the instant specification does not sufficiently describe an anti-C5aR antibody and/or an anti-C3aR antibody, including the structural and/or functional characteristics and/or correlation encompassed by the claimed methods.

     Note that some of the references provided by applicant are drawn to anti-C5aR antibodies / anti-C3aR antibodies that bind and detect C5aR / C3aR.
     There is insufficient evidence to show that these antibodies are antagonistic, including the characteristics encompassed by the claimed methods.

         Note that references describe binding and detecting antibodies.
         Antagonistic anti-C3aR antibodies and anti-C5aR antibodies have distinct structural and functional properties than antibodies that just bind and detect.

   The following reiterates applicant’s previous arguments for clarity and convenience.

     Applicant’s arguments, in conjunction with certain legal decisions, MPEP, February 2018 Written Description Memo, the specification and publications (not disclosed in the specification as filed, limited number of cited publications provided on 08/14/2019; no IDS filed), filed 08/14/2019, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

     Applicant’s arguments and the examiner’s rebuttal are essentially the same of record.
 



     that the present invention, however, is not directed to novel antibodies for use in the claimed methods; instead, as discussed below, the claimed methods administer C3aR and C5aR antagonists to B cells to inhibit C3aR and C5aR signaling of the B cell, 
     that the specification teaches that the present invention is directed to treating B cell mediated disorders in a subject comprising administering C3aR antagonists and C5aR antagonists to B cells to inhibit C3aR and C5aR signaling of the B cells, wherein the C3aR antagonist and the C5aR antagonist are effective to inhibit at least one of activity, growth, proliferation, and antibody production of the B cells,
     that the specification demonstrates that inhibition of C3aR/C5aR signaling in B cells can lead to the inhibition of B cell antibody activity and production, which could be used to treat B cell mediated disorders having heightened B cell responses,
    that other C3aR antagonists and C5aR antagonists were well known to one skilled in the art at the time the application was filed such that one skilled in the art would recognize that Applicant had possession of the claimed invention,
   including reliance upon some commercial anti-C3aR and anti-C5aR antibodies (see paragraph [0048] of the substitute specification)  and other molecules (see paragraph [0078] of the specification) as well providing citations to various publications and patents (see pages 11-12 of Amendment / Remarks) and    
   that other C3aR antagonists and C5aR antagonists were well known to one skilled in the art at the time the application was filed such that one skilled in the art would recognize that Applicant had possession of the claimed invention 
    that applicant has shown that administering an anti-C3aR antibody and an anti-C5aR antibody to B cells can inhibit activity, growth, proliferation, and antibody production of the B cells, which ameliorates B cell mediated pathologies, those skilled in the art would recognize that applicant was in possession of the claimed methods of treating B cell mediated disorders with C3aR antagonists and C5aR antagonists,
    that the February 2019 Memo is relevant to the “newly characterized antigen test” and MPEP 2163 and certain legal decisions that the present invention is not directed to novel antibodies and uses known antibodies;
     the following is / has been noted.

     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and generalclasses of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    Rather than relying upon screening and functional assays, the problem here is that the claims do not define and/or the specification fails to provide a disclosure of the relevant identifying characteristics, namely the relevant amino acid sequences of the anti-C5aR antibodies and anti-C3aR antibodies are not sufficient described / recited in the claims encompassed by the claimed antibody specificity and functional attributes that retain the appropriate structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     It is maintained that the claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement.    
     See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):



     In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. ( citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims. 

     Applicant's arguments that the claims are adequately described because they are directed to a method, not a composition of matter, have been held unpersuasive.

    It is maintained that in contrast to applicant’s reliance upon known antagonists, including anti-C5aR antibodies and anti-C3aR antibodies,  
     there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed / elected anti-C5aR antibodies and anti-C3aR antibodies to demonstrate possession for the claimed methods of treating effective to inhibit at least one of activity, growth proliferation and antibody production of the B cells. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

    The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C3aR antibodies and anti-C5aR antibodies. 

Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     As noted previously / herein, not all anti-C3aR antibodies and anti-C5aR antibodies have the same structure identifying information (e.g., structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus.

          The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     In contrast to applicant’s attempt to limit the guidance of the Memo, including reliance upon known antibodies and fully characterized antigen, 
    there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-C3aR antibodies and anti-C5aR antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

    In contrast to appellant’s arguments and disclosure of anti-C3aR antibodies and anti-C5aR antibodies, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C3aR antibodies and anti-C5aR antibodies.



For example, paragraphs [0048] of the substitute specification disclose availability of commercial anti-C3aR antibodies and anti-C5aR antibodies, without disclosure of the actual antibodies themselves, nor their ability to achieve the claimed methods and no structure-function correlation between structure-function of such antibodies. 

    Note that the disclosure of the inhibitors in paragraph [0078] of the substitute specification does not provide sufficient written description of the structure-function correlation between structure-function of the different classes of inhibitors of the limited number of inhibitors.

     With respect to applicant’s reliance upon publications and patents on pages 11-12 of the previous Amendment and Remarks,
     the following is noted.   

    In non-provisional applications, applicants substantially involved with the preparation and/ prosecution for the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56.
    The provisions of 37 CFR 1.97 and 37 CFR 1.98 provide a mechanism by which a patent applicant may comply with the duty of disclosure provided in 37 CFR 1.56.
    See MPEP 609.
    Again, applicant has not filed an IDS in the instant application.
    Applicant’s current remarks addressing providing references on an IDS are acknowledged. 

    With respect to applicant arguments, filed 08/14/2019, that argues that C3aR antagonist and C5aR antagonists were well known to one skilled in the art at the time the application was filed such that one skilled in the art would recognize that applicant had possession of the claim invention, including reliance upon publications that show that small molecule and polypeptide C3a antagonist, C3aR antagonist, C5a antagonists and C5aR antagonists were well known at the time of filing the application are attached. 

     With respect to the publications filed 08/14/2019, (see pages 11-12 of Amendment / Remarks) (not on an IDS), do not provide sufficient structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C3Ra antibodies and anti-C5Ra antibodies. 

    Also, applicant has not directed the examiner to the provision of sufficient structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C3Ra antibodies and anti-C5Ra antibodies in these publications.

    Applicant has the burden to explain the data of evidence as it applies to the rejection of record.

    For example, Macco (Cir Res 2006) reports the use of C1-esterase inhibitor in complement deficient mice,  wherein additional preclinical experimental efforts to elucidate the therapeutic window of these anti-complement therapeutic are of critical importance (see entire document, including Abstract, Introduction, Materials and Methods, Results , Discussion, including last paragraph on page 216);
   Zhang (Protein Science 1997) reports the significance of tertiary structure in generating antagonist properties for drug design (see entire document, including Abstract, Introduction,  Results , Discussion, including last overlapping paragraph on pages 69-70, Materials and Methods 216);     
    Pellas et al. (Journal of Immunology, 1998) reports the systematic variation of molecules to identify C5aR antagonists (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion, including last paragraph on page 5620);
    Kaneko (Immunology 1995) report identifying antagonistic peptide against human C5a, including further studies on the conformational difference between the octapeptide and the 14mer MAP-form peptides to promote a clearer understanding the activating mechanism of C5aR and production of artificial antagonistic agents against anaphylatoxic C5a antagonists (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion, including last paragraph on page 153);

     Ames (Journal of Immunology 2001) report the identification of a selective nonpeptide antagonist of the anaphylatoxin C3a receptor that demonstrates antiinflammatory activity in animal models, which shows promise as a tool compound for further studies to elucidate physiological and patholophysiological roles of C3aR activation (see pages 6347, last paragraphs, including the lack of potent and selective C3aR antagonists has made it difficult to fully assess the relative contribution of C3a to an inflammatory processes elicitated by the analphylatoxins and the terminal complement complexes (see page 6342, column 1, paragraph 1) (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion),
     Otto (Journal of Biological Chemistry 2004) reports C5a mutants which are portent antagonist of the C5a receptors and of C5L2, which is tool for studying C5L2 function and for blocking the biological activities of C5a and C5adesArg74 in mice and humans, which may be useful therapeutic agents to target C5a/C5adesArg74 bioactivities in human (see Abstract and page 150, last paragraphs),
   Tsuji (Biosc Biotech Biochem 1992) reports screening of in vivo immunomodulating substances and identifying L-156,602, a C5a receptor antagonist, which could serve as a useful probe for investigating effects of C5a in vivo (see page 1689, last paragraph),
   Short (British Journal of Pharmacology 1999) reports a new C5a receptor antagonist, the cyclic peptide Phe-[Orn-Pro-D-cyclohexyalanine-Trp-Arg], (F-[OPdChaWR), which may have therapeutic potential in diseases known to involve either endotoxin or C5a (see Abstract, last paragraphs of Discussion).

     As indicated previously, applicant’s cited publications and patents not provided and not listed on IDS are not considered.

    Note that these publications are not disclosed in the specification as filed,
    Note that these publications do not establish a correlation structure-function correlation, including for the elected anti-C5aR antibodies and anti-C3aR antibodies.
    Rather, these publications rely upon screening and then identifying antagonists, including identifying antagonists based upon different factors and criteria.

     Note that these publications indicate that the antagonists are suitable as tools and the need for further investigation and study.

    Again, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Here, applicant is claiming methods of administering anti-C3aR antibodies and anti-C5aR antibodies, but does not describe the structure-identifying information about the claimed anti-C3aR antibodies and anti-C5aR antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antibodies themselves.

    Note that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying anti-C3aR antibodies and anti-C5aR antibodies.



   In contrast to applicant’s arguments, the claimed antibodies are required / critical to the claimed methods.
   
     In contrast to applicant’s arguments, including reliance upon the disclosure of the specification of C3aR antagonists and C5aR antagonists, the specification and other known antagonists, for example, 
     there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-C3aR antibodies and anti-C5aR antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
    Applicant has not sufficiently addressed the written description rejection as the claims do not recite and the specification does not provide sufficient written description of the structure-identifying anti-C3aR antibodies and anti-C5Ra antibodies.

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.
    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

      In contrast to appellant’s arguments and disclosure of C3a antagonists and C5a antagonists and other known antagonists, and an Example of antibodies studies of antibody production in the specification 3 of an anti-C3a antibody and an anti-C5a antibody, for example,
     the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C3Ra antibodies and anti-C5Ra antibodies. 

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361), which applicant’s arguments appear to rely upon, at least in part.

      An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).







Here, applicant is claiming methods of administering anti-C3aR antibodies and anti-C5aR antibodies by describing the anti-anti-C3aR antibodies and anti-C5aR antibodies in the specification and relying upon a listing of certain publications (but not providing the publications themselves), 
     but does not describe the structure-identifying information about the claimed antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-C3aR antibodies and anti-C5aR antibodies themselves.

    Note that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying anti-C3aR antibodies and anti-C5aR antibodies.

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    With respect to representative number of species,  
    see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
    Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
     Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

    The following is reiterated for clarity and convenience.


not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of antagonistic anti-C3aR antibodies / anti-C5aR antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 
     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     While the specification discloses that anti C3aR / C5aR antibodies and examples of known antibodies (e.g., see paragraphs [0046]-[0047]),
    the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the claimed “anti-C3aR antibodies” and “anti-C5aR antibodies”, broadly encompassed by the claimed invention. 

    Here, the specification does not provide sufficient description of the structure, epitope characterization, specificity and pharmacological properties of the large family of antibodies implicated by the claimed methods



University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
    The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed antagonistic “anti-C3aR antibodies” and “anti-C5aR antibodies” that retain the appropriate structural and functional attributes claimed.  
    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).
     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.
     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of antagonistic “anti-C3aR antibodies” and “anti-C5aR antibodies” comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making antagonistic “anti-C5a antibodies” and “anti-C3a antibodies” comprising the “limitations” above  and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     In contrast to the limited disclosure of antagonistic anti-C3aR antibodies and anti-C5aR antibodies in the specification, 
     there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antagonistic anti-C3aR antibodies and anti-C5aR antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.
    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C3a antibodies and anti-C5a antibodies. 
    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361), which applicant’s arguments appear to rely upon, at least in part.
      An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Here, applicant is claiming methods of administering antagonistic anti-C3aR antibodies and anti-C5aR antibodies by describing antagonistic the anti-C3aR antibodies and anti-C5aR antibodies in the specification and relying upon certain known antibodies,
     but does not describe the structure-identifying information about the claimed antagonistic anti-C3aR antibodies and anti-C5aR antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antagonistic anti-C3aR antibodies and anti-C5aR antibodies themselves.

    Note that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying antagonistic canti-C3aR antibodies and anti-C5aR antibodies.

    Therefore, there is insufficient written description for genera of antagonistic anti-C3aR antibodies” and anti-C5aR antibodies comprising the “limitations” above  broadly encompassed by the claimed invention to provide sufficient structure for the antagonistic anti-C3aR antibodies and anti-C5aR antibodies comprising the “limitations” above at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

     Applicant’s arguments have not been found persuasive.




s 1, 3, 4, 8-11, 13, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medof et al. (US 2012/0315279) (see entire document) essentially for the reasons of record alone 
     OR in further evidence of Palejwala et al. (Autoimmune Disease, Volume, 2012, Article ID 290898, 9 pages, doi:10.1155/2012/290898) in response to applicant’s arguments in conjunction with Lanham et al. (Annals of the Rheumatic Diseases 41: 473-478, 1982) (not provided on an IDS), filed 03/20/2020 essentially for the reasons of record / herein.

     Applicant’s arguments, filed 10/20/2020, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

   Applicant’s arguments, including reliance upon amended claims 1 and 11 and newly added claim 20 “administering to B cells of the subject having a B cell mediated disorder” and the examiner’s rebuttal are essentially the same of record /herein.

     In contrast to applicant’s arguments that the claims as amended, are not obvious over Medof et al. because Medof et al. do not teach administering to B cells of the subject amounts of a C3aR antagonist and a C5aR antagonist that inhibit C3aR and C5aR signaling of the B cells, wherein the amounts of C3aR antagonist and the C5aR antagonist administered to the B cells are effective to inhibit at least one of activity, growth, proliferation, and antibody production of the B cells,
   the following is noted. 

     It is maintained that there does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure

      Although the reference is silent about “inhibiting B cell responses” … “administering to B cells of the subject amounts of a C3aR antagonist and a C5aR antagonist that inhibit C3aR and C5aR signaling of the B cells, wherein the amounts of C3aR antagonist and the C5aR antagonist administered to the B cells are effective to inhibit at least one of activity, growth, proliferation, and antibody production of the B cells” explicitly,
     it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. 
    Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons

    See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP 2145. 

    Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
    The claiming of a new use, new function of unknown property which is inherently present in the prior art does not necessarily make the claims patentable.  
     See In re Best, 194 USPQ 430, 433 (CCPA) and In re Crish 73 USPQ2d 1364, 1368 (Fed. Cir 2004).  Also see MPEP 2112.

   Note that the prior art is the current inventor’s own disclosure / teaching.

    In contrast to applicant’s assertions that the Medof only teaches that corneal and retinal/choroidal vascularization in SLE can be treated,
    the following is noted 

     Claims 1 / 11 and dependent claims are drawn to a method of inhibiting B cell activity of in in a subject in need … a methods of inhibiting B cells responses in a subject in need thereof  comprising administering to B cells having a B cell mediated disorder amounts of a C3aR antagonist / anti-C3aR antibody that inhibit C3aR and C5aR signaling of B cells effective to inhibit at least one of the activity, growth, proliferation and antibody of the B cells,
       and
    Claim 11 and dependent claims are drawn to methods of treating SLE in a subject in need comprising administering to B cells having a B cell mediated disorder amounts of a C3aR antagonist / anti-C3aR antibody that inhibit C3aR and C5aR signaling of B cells effective to inhibit at least one of the activity, growth, proliferation and antibody of the B cells.

     Upon the broadest reasonable interpretation of the claims, the following disclosure of the specification has been and continues to be noted.

[0032] The terms "treatment," "treating," or "treat" refers to any specific method or procedure used for the cure of, inhibition of, prophylaxis of, reduction of, elimination of, or the amelioration of a disease or pathological condition. 

[0033] As used herein, the term "effective amount" refers to a dosage of an agent described herein administered alone or in conjunction with any additional therapeutic agents that are effective and/or sufficient to provide treatment of a disease or pathological condition. The effective amount can vary depending on the subject, the disease being treated, and the treatment being affected. 

[0034] The term "therapeutically effective amount" refers to that amount of an agent described herein administered alone and/or in combination with additional therapeutic agents that results in amelioration of symptoms associated with a disease or pathological condition. 

    It is noted that Medof teach treating a variety of diseases and conditions in patients with aberrant angiogenesis that read on and anticipate the claimed methods, including non-elected species recited in instant claim 10 (e.g., see paragraphs [0122]-[0128]).
   In turn, the prior art anticipate the claimed methods.

     In contrast to applicant’s arguments that the claims (e.g., claims 1 and 11 and newly added claim 20) do not recite a “therapeutically” effective amount and presently recite methods of inhibiting B cell activity by inhibition of C3aR / C5aR signaling inhibits activity, growth, proliferation and antibody production of the B cells,
     that Medof disclose methods and compositions of modulating growth factor response of cells, affective growth, viability, function or mitosis of cells to treat disease, disorder and conditions,

     that Medof does not teach that C3aR / C5aR antagonists should be administer in amounts to B cells to inhibit C3aR/C5aR signaling and thereby inhibit a least one of activity, growth, proliferation and antibody production of the B cells
     that Medof only teach that corneal and retina/choroidal neovascularization in SLE can be treated by C3aR/C5aR antagonists,
     including the role of VEGF in angiogenesis, neovascularization which can be inhibited by C3aR/C5aR antagonists,
     but does not teaching C3aR/C5aR antagonist in inhibiting B cell activity  or activity, growth, proliferation and antibody production of the B cells,
      the following is noted.

      With respect to applicant’s arguments concerning “a therapeutically effective amount”, which is not explicitly claimed herein, where the claims recited methods of inhibiting B cell activity in a B cell mediated disorder/SLE by inhibition C3aR/C5aR signaling of B cells, where inhibition of C3aR/ C5aR signaling inhibition activity, growth , proliferation and antibody production of the B cells, 
      including.the disclosure of “The present treatments for these autoimmune diseases do not cure the disease, but instead only ameliorate the symptom “(paragraphs [0027] of the instant substitute specification),
     including the Example in paragraphs [00124]-[00127] of the instant specification addressing an experimental models addressing SLE with suppressed IL-6 production, IFN-α and anti-nuclear antibody production,
     the following is noted.

[0027] The term "B cell mediated disorder" or "B cell disorder" refers to those diseases and conditions that arise from inappropriate replication or activity of B cells. In some embodiments, the B cell mediated disorder is a B cell lymphoma that results from inappropriate replication of B cells. B cell lymphomas are difficult to treat effectively with the currently available medical methods. Other types of B cell mediated disorders which involve inappropriate replication of B cells include chronic and acute B cell leukemias, multiple myelomas, and some non-Hodgkin's lymphomas. Other embodiments include a growing number of human diseases that have been classified as autoimmune disease, where the host's own immune system attacks the host's own tissue, such as multiple sclerosis (MS), systemic lupus erythematosus (SLE), anti-Hu associated paraneoplastic neurological syndromes, autoimmune hepatitis (AIH). Other candidate autoimmune diseases for treatment include rheumatoid arthritis (RA), myasthenia gravis (MG), autoimmune thyroiditis (Hashimoto's thyroiditis), Graves' disease, inflammatory bowel disease, autoimmune uveoretinitis, polymyositis, scleroderma, and certain types of diabetes. The present treatments for these autoimmune diseases do not cure the disease, but instead only ameliorate the symptoms.

     Applicant’s reliance upon the Example in the instant specification, which was an experimental immunization model of doubly deficient in C3aR and C5aR, adoptive transfer and culture conditions, which provided data that autocrine C3aR/C5aR signaling in B cells is integral to both primary and secondary antibody response and that inhibits of this signaling ameliorates (not cured as asserted by applicant) SLE; other experiment conversely showed that potentiated C3aR/C5aR signaling in B cells augments the antibody response, a finding centrally relevant to improved vaccine development.
   

 
      Treating or ameliorating symptoms of autoimmune diseases are very different in nature / therapeutic endpoints than methods of curing autoimmune diseases 

    While treatments have been developed, there are no cures for autoimmune diseases generally.     
     Most therapeutic regimens are focused on relieving pain associated and managing the symptoms autoimmune diseases.

    There are approximately 80 different autoimmune diseases ranging in severity from mild to disabling, depending on which system of the body is under attack and to what degree.

   However, there is insufficient evidence that this particular Example reflects on the scope of the claims methods, including ameliorating or treating SLE in humans.
     Also, note that the instant Example did not employ the use of anti-C5aR antibodies and/or anti-C3aR antibodies.

     Applicant remarks about current therapies and the results observed in the Example in the instant application mischaracterizes the status and implication of past, current and future therapy and experimental assays / models.

     In contrast to applicant’s arguments in conjunction with Rijckaert, Robertson, and MPEP 2112.02(II) that the fact that certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherent of that result or characteristic, 
      the teaching of the prior art to administer antagonistic anti-C3aR antibodies and anti-C5aR antibodies in order to inhibit complement activation, including C3a:C3aR / C5a:C5aR interactions and activities in order to treat various diseases/ disorders including SLE meet the steps and agents recited in the claimed methods

     The claimed limitations are inherent and/or naturally flow from the prior art teachings.

     With respect to applicant’s arguments based upon the Example in the specification,
      the following is noted.   

EXAMPLE [0124 Deficient or deregulated B cell responses are connected with hypo-immune and auto-immune disorders and B cell responses that are elicited by vaccines are needed to prevent numerous infectious and other diseases. Among disorders connected with inadequate B cell responses are Bruton's-hypoglobulinemia and HIV-AIDs, and among those connected with abnormally heightened B cell responses are systemic lupus erythematosus (SLE) and myasthenia gravis (MG). Protective vaccination strategies currently are intensively being sought for Ebola virus and for Malaria falciparum among many other infectious agents. Consequently, the ability to repress or to boost B cell responses has broad clinical relevance. [0125] Our experiments have uncovered a heretofore unrecognized process that controls B cell responses. These studies have shown that the complement anaphylatoxins C3a and C5a, generally believed to derive from serum complement proteins and function principally in innate immunity, are in fact endogenously synthesized by B cells themselves and feedback through C3a and C5a receptors (C3aR/C5aR) on their surfaces to transduce signals needed for B cell activation. This autocrine C3aR/C5aR signaling is required for the survival and growth signaling by the B cell growth factors BAFF and APRIL. It also is required for the proliferation of B cells in response to antigen and CD4.sup.+ T cell help as well as for B cell production of inflammatory cytokines including IL-6. Moreover, it is required for class switch recombination (CSR) which gives rise antibodies of different isotypes, i.e., IgG1, 2, 3, 4, IgE, and IgA, that participate in multiple immune processes. 

     Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

     Therapeutic indices of biopharmaceutical drugs such as anti-C3aR antibodies and anti-C5aR antibodies can be species- and model-dependent as well as clinical observations.
      It is not clear that reliance on such observations in the Example in the specification accurately reflects the relative efficacy of the claimed methods. 
     Experimental protocols usually are conducted under defined conditions wherein the antagonist and the stimulus/insult occur at the same or nearly the same time  
     For example, immunosuppression is much easier to achieve under such controlled conditions or methods in comparison to in vivo or clinical studies.  
     With respect to in vitro, in vivo studies, in vitro and experimental models validate concepts based on studies of human disease, such studies are limited to the “acute” as opposed to “chronic” nature of the disease.  

    In contrast to applicant’s previous / current arguments in conjunction with Lanham (Annals Rheumatic Diseases 1982) that Medof only teach that inhibiting C3aR/C5aR signaling can reduce aberrant angiogenesis by VEGF to reduce neovascularization that may occur in SLE and should only be a small subset of SLE patients,
   it is maintained that the prior art, including paragraphs [0125]-[0126] clearly teaching  treating SLE patients with ocular neovascular diseases as found in corneal neovascularization / retinal/choroidal neovascularization by the administration of C3aR and C5aR antagonists.

   Applicant’s provision of a copy of Lanham in the current amendment has been acknowledged. 
   Applicant’s has argued the following.



     However, as evidenced by J. G. Lanham et al., "SLE Retinopathy: Evaluation by Fluorescein Angiography," Annals Rheumatic Diseases (1982) 41,473-478, a copy of which is attached, those skilled in the art would recognize that neovascularization is not generally regarded as a feature of SLE retinopathy and is a rare complication of arterial occlusive diseases, which is a rare but distinct entity in SLE. Id. at 477. Therefore, only a small subset of SLE patients would be benefited by inhibited VEGF signaling and one skilled in the art would find that Medof et al. do not teach that C3aR/C5aR antagonists should be administered generally to SLE patients, let alone that the administration of C3aR/C5aR antagonists would necessarily be

     In contrast to applicant’s previous / current arguments in conjunction with Lanham,
      Palejwala et al. review Ocular Manifestations of SLE, including lupus retinopathy is one the most common visions-threatening complications of SLE, including the role of T cell and B cell activation, including immunopathology show immune complex deposition within epithelial basement membrane with an increased number of CD4+ and CD8+ T cells, B cells and macrophages, immunosuppression has been successful in improving the appearance of the retinopathy, including the role of biological agents targeting specific molecules involved in B- and T-cell activation (see entire document, including Abstract, Introduction, Genetic Considerations, Mechanism of Disease, Diagnostic Criteria, Ocular Manifestations, Therapeutic Considerations, Conclusions).

     Also, note that Lanham was published over 30 years prior to filing the instant application, 
     while Palejwala was published three years prior to filing the instant application.

     In turn, Palejwala is more contemporaneous to the filing of the instant application.

      With respect to applicant’s arguments concerning a Declaration under 1.132,
       It is noted that the relevant evidence may be in the specification / application as filed, which does not require a Declaration. 

       It is maintained that with respect to 37 CFR 1.132, when any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.  
     Also, see MPEP 716.  Affidavits or declarations traversing rejections or objections.

    Applicant’s remarks that publication are not required to be including in an IDS is acknowledged.

     Given the claims the broadest reasonable interpretation, the claims read antagonistic anti-C5aR antibodies and anti-C5a3R antibodies that modulate and inhibit signaling and responses of cells expressing C3R and C5aR,
     given the claims do not specify any level of inhibiting B cell activity / B cell responses, C3aR and C5aR signaling of B cells, activity, growth, proliferation and antibody production of B cells;   
      thus the claims read on any measurable level of inhibiting B cell activity / B cell responses, C3aR and C5aR signaling of B cells, activity, growth, proliferation and antibody production of B cells by the administration of antagonistic anti-C5aR antibodies and anti-C5a3R antibodies, including treating SLE.   


     Note that the administration of antagonistic anti-C3aR antibodies and anti-C5aR antibodies inhibit complement activation, which in turns, naturally flows of inhibiting at least one of activity, growth, proliferation and antibody production of  in patients with a B cell mediated disorder, including SLE

    On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference.  

    The fact that applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. 

      Medof et al. teach Compositions and Methods of Modulating Growth Factor Function (see entire document, including Abstract, Technical Field, Background, Summary, Brief Description of the Drawings, Detailed Description, Examples and Claims),
      including teaching methods of modulating growth factor responses of cells expressing C3R and C5aR, including administer antagonistic agents / antibodies that modulate / inhibits C3aR and C5aR signaling of cells (see Summary, Drawings, Detailed Description, including paragraphs [0006]-[0014], [0054], [0058], [0068]-[0084], [0112], [0122]-[0148], Examples, Claims),
      including affecting growth factor response of cells, affecting growth, viability, function, including T cell activation of antigen presenting cells / dendritic cells, such that both partners locally synthesize complement and that paracrine/autocrine interactions of locally produces C3a/C5a with C3aR/C5aR on both partners provide costimulatory and survival signal to T cells, including autocrine signaling (e.g., paragraphs [0068]-[0078], [0189], [0200]-[0205])
      with effective amounts ([0061]-[0063])
       including treating various diseases / disorders (e.g., see paragraphs [0122]-[0148]) 
       including SLE (e.g., see paragraphs [0125]-[0126]
       essentially for the reasons of record / herein.

    Applicant’s arguments have not been found persuasive.

10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





       Claims 1, 3, 4, 8-11, 13, 14 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Medof et al. (US 2012/0315279) (see entire document) essentially for the reasons of record alone 
     OR in further evidence of Palejwala et al. (Autoimmune Disease, Volume, 2012, Article ID 290898, 9 pages, doi:10.1155/2012/290898) in response to applicant’s arguments of record
     in view of Gilkeson (Current Treatment Options in Rheumatology 1: 10-18, published online: January 22, 2015; DOI 10.1007/s40674-014-0009-9), Schwaeble et al. (US 2014/0056873),      Bao et al. (Kidney Dis 2015; 1: 91-99; DOI: 10.1159/000431278) and 
     Kremlitzka et al. (Expression and function of C3a and C3aR in human B cells; A novel cross-talk between complement, TLRs and adaptive immunity;  Molecular Immunology 61 (2014), page 278, Abstract 177; Abstract of the XXV International Complement Workshop, 14-18 September 2013, Rio de Janeiro, Brazil).

       Applicant’s arguments, filed 10/20/2020, as it applies to rejection under 35 USC 102(a)(1) have been fully considered and have not been found convincing essentially for the reasons above.
       Applicant’s arguments and the examiner’s current rebuttal to the rejection under 35 USC 102(a)(1) are incorporated into this rejection under 35 U.S.C. 103 obviousness.
      Applicant’s arguments and the rebuttal are not reiterated in this Section in the obviousness rejection in the interest of space. 

      The teachings of Medof et al. alone or in further evidence of Paeljwala are set forth in the rejection under 35 USC 102(a)(1) above and incorporated herein in the obviousness rejection.

       Gilkeson et al., Schwaeble and Bao et al. have been added to support the applicability of antagonistic anti-C5aR antibodies and anti-C3aR antibodies in the treatment of the elected species of SLE 

        Medof et al. differs from the claimed methods by not explicitly teaching B cells in the claimed methods.

     Gilkeson reports Complement-Targeted Therapies in Lupus, including SLE is a complex disease characterized by autoantibody production, immune complex formation, complement activation and tissue damage, 
      including the role of C3a and C5a in the attraction inflammatory cells to the kidney and result in production of additional inflammatory cytokines and mediators leading to tissue/cell damage and complement activation
      where complement is a key mediator of tissue inflammation and damage in lupus and therapeutic approaches for blocking complement in lupus, including antibody inhibitors of C5 antibody targeting either C5, C5a or C5aR in treating models of lupus and small molecule inhibitors of C5a and C3a appear to have efficacy in treating inflammatory diseases including lupus (e.g., page 13, paragraph 3) (see entire document, including Opinion Statement, Introduction, Complement and Lupus, Complement-Related Therapies, Lack of Lupus Trials Testing Complement Inhibitors, Summary).

     including SLE  (e.g., see paragraphs [0180], [0182], [0209], [0216]-[0230]),
     with various complement antagonists / inhibitors including C5aR / C3aR antagonists (e.g., see paragraphs [0074], [0187], [0195], [0196], [0213], [0255], [0260], [0269], [0300], [0310], [0819]
      including Antibodies as antagonists (e.g., see paragraphs [0339]-[0372])
(see entire document, including Abstract, Background, Summary, Detailed Description, Definitions, Alternative Pathway, Role of MASP-2 in Various Diseases and Conditions and Therapeutic Methods of Using MASP- Inhibitor Agents, MASP-2 Inhibitory Agents, Pharmaceutical Compositions and Delivery Methods Dosing, Examples, Claims).

     Bao et al. reviews Complement in Lupus Nephritis: New Perspectives, including noting that SLE is an autoimmune disorder caused by loss of tolerance to self-antigens, the production of autoantibodies and deposition of complement-fixing immune complexes in injured tissues
     where SLE is characterized by a wide range of clinical manifestation s and targeted organs, with lupus nephritis belong one of the most serious complications, where the involvement of the complement systems in the pathogenesis of SLE is well accepted, 
     irrespective of the pathway of activation, cleavage of C3 and C5 ultimately occurs, with the generation of the C3a and C5a anaphylatoxins
     increased expression of C3aR has been found glomeruli in human lupus nephritis,
     chronic administration of a specific C3aR antagonist led to significantly reduced kidney disease and prolonged viability in experimental animals,
     similarly when C5a signaling was blocked with a specific antagonist attenuated renal disease and prolonged viability
     the effects of blocking C3aR and C5aR in lupus mice had certain features in common, including less renal neutrophil and macrophage infiltration, apoptosis and IL-1β expression, and other signals, including a reduction in CD4+ T cell renal infiltrations, lower tits of anti-double stranded DNA antibodies, inhibition of IL-12, 20 and IFN-γ
     (see entire document, Abstract, Introduction, The Role of the Complement System in Human SLE, Studies of Complement in Experimental Lupus Models, What We Have Learned from Animals Can Be Used in the Treatment of Humans).

      With respect to B cells, signaling, activity, growth, proliferation and antibody production, 
      Kremlitza teach Expression and function of C3a and C3aR in human B cells: a novel cross-talk between complement, TLRs and adaptive immunity, including that the complement system is involved in initiating and shaping the adaptive immune response via its activation products, C3, C3a and C3aR regulation T cell activation in both autocrine and paracrine, including regulation of certain B cell responses, where C3a and C3aR have a direct immunomodulatory effect on BCR- and TLR-induced effector function of B cells and reveal a novel interaction point between complement, TLRs and adaptive immunity (see Abstract).

      In addition to teaching methods of modulating growth factor responses of cells expressing C3R and C5aR, including administer antagonistic agents / antibodies that modulate / inhibits C3aR and C5aR signaling of cells, 

      
     In turn, the teachings of Kremlitza and Medof provide for the role of C3a, C3aR, C5a and C5aR in the regulation of antigen presenting cells, T cells and B cells. 

     Given the teachings of the prior art to administer antagonistic anti-C3aR antibodies and antagonistic anti-C5aR antibodies to inhibit complement activation in various diseases and disorders, including SLE,
     the ordinary artisan would have been motivated to treat SLE with these antagonistic antibodies with an expectation and goal to treat this autoimmune disorder caused by loss of tolerance to self-antigens, the production of autoantibodies and deposition of complement-fixing immune complexes in injured tissues
     where SLE is characterized by a wide range of clinical manifestation s and targeted organs, with lupus nephritis belong one of the most serious complications, where the involvement of the complement systems in the pathogenesis of SLE is well accepted, with an expectation of success.

      Given the role the role of C3a, C3aR, C5a and C5aR in the regulation of antigen presenting cells, T cells and B cells,
      the ordinary artisan would have expected that the administration of antagonistic anti-C3aR antibodies and antagonistic anti-C5aR antibodies to inhibit complement activation in various diseases and disorders, including SLE would inhibit B cell activity / signaling in a subject having B cell mediated disorder and/or inhibiting B cell responses, including inhibiting at least one of activity, growth, proliferation and antibody production of B cells.

      Given that the prior art teachings of treating SLE with antagonistic anti-C3aR antibodies and anti-C5aR antibodies,
      the ordinary artisan would have expected that treatment of SLE would include the inhibition of the production of autoantibodies and deposition of complement-fixing complexes in injured tissues resulting at least one of activity, growth, proliferation and antibody production o B cells.

     Given the claims the broadest reasonable interpretation, the claims read antagonistic anti-C5aR antibodies and anti-C5a3R antibodies that modulate and inhibit signaling and responses of cells expressing C3R and C5aR,
     given the claims do not specify any level of inhibiting B cell activity / B cell responses, C3aR and C5aR signaling of B cells, activity, growth, proliferation and antibody production of B cells;   
      thus the claims read on any measurable level of inhibiting B cell activity / B cell responses, C3aR and C5aR signaling of B cells, activity, growth, proliferation and antibody production of B cells by the administration of antagonistic anti-C5aR antibodies and anti-C5a3R antibodies, including treating SLE.   




     Note that the administration of antagonistic anti-C3aR antibodies and anti-C5aR antibodies inhibit complement activation, which in turns, naturally flows of inhibiting at least one of activity, growth, proliferation and antibody production of  in patients with a B cell mediated disorder, including SLE

    On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference.  

    The fact that applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. 

     There does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosures of teaching treating various diseases / disorders, including SLE by administering antagonistic anti-C3aR antibodies and anti-C5aR antibodies to inhibit complement activation by inhibiting C3a:C3aR interactions and activities and inhibiting C5a:C5aR interactions and activities.

     The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
    See MPEP 2144.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.  

     The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them. See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art. Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007). 

     the previous provisional rejection under the judicially created doctrine of non-statutory-type double patenting as being unpatentable USSN 15/974,307 has been withdrawn.

13.  No claim allowed.
 
14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
April 22, 2021